Case:Case
      4:21-cr-00423-RWS-SRW
          3:21-mj-00762-BK Document
                              Doc. #: 211Filed
                                            Filed:
                                                08/11/21
                                                   08/11/21Page
                                                             Page:
                                                                1 of11of PageID
                                                                         1 PageID
                                                                                11#: 58
  Case 3:21-mj-00762-BK Document 8 Filed 08/11/21 Page 14 of 22 PageID 32

                                     UNITED STATES DISTRICT COURT
                                      FOR THE Northern District of Texas
                                                  Dallas



                                                       )
 USA                                                   )
         Plaintiff,                                    )
                                                       )
 v.                                                    )     Case Number: 3:21−mj−00762−BK
                                                       )
 Olumide Akinrinmade                                   )
       Defendant.                                      )


                                               DETENTION ORDER

         Before the court is the government's motion to detain the defendant pending further

 proceedings. After consultation with counsel, the defendant knowingly and voluntarily waived the right

 to a hearing on the motion at this time, subject to any reservation of rights on the waiver form.

 The government's motion for detention is therefore GRANTED.



         The defendant is committed to the custody of the Attorney General or a designated

 representative for confinement in a corrections facility separate, to the extent practicable, from persons

 awaiting or serving sentences or held in custody pending appeal. The defendant must be afforded a

 reasonable opportunity to consult privately with defense counsel. On order of a United States Court or

 on request of an attorney for the Government, the person in charge of the corrections facility must deliver

 the defendant to the United States Marshal for appearance in connection with court proceedings.


         SO ORDERED ON 8/11/2021.




                                                             Renee Harris Toliver
                                                             Magistrate Judge




                                                                                                               14
